Citation Nr: 0506586	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for degenerative disc 
disease (claimed as a back injury).



ATTORNEY FOR THE BOARD

G. Zills, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision which denied service connection 
for degenerative disc disease.  In November 2003, the veteran 
was scheduled to appear for a hearing before the Board, but 
failed to report for the hearing.  In February 2004 and July 
2004, the matter was remanded to the RO by the Board.


FINDING OF FACT

The veteran's degenerative disc disease began many years 
after service, and was not caused by any incident of service.


CONCLUSION OF LAW

Degenerative disc disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113;  
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1969 to July 1971.  His service medical records show that at 
the time of his entrance examination in April 1969, he had 
occasional minor transient low back ache.  No diagnosis was 
indicated.  On a report of medical history dated in April 
1969, he reported recurrent back pain.  In October 1970, he 
was seen with complaints of a sore back caused by lifting.  
Full range of motion was indicated at this time, and it was 
stated that he needed help with heavy objects.  Later in 
October 1970 he was prescribed medication for back pain.  
Subsequent service medical records are negative for any 
indication of complaints of or treatment for back problems, 
and the April 1971 separation examination is negative for any 
spine or musculoskeletal abnormalities.

Private medical records dated in January 1993 show the 
veteran with complaints of left-sided low back pain for the 
previous one to two months, with pain radiating down his left 
leg into his foot.  He reported that he had injured his back 
during military service when he was lifting a heavy 
generator.  He said the pain had resolved but returned 
intermittently.  X-rays at this time showed well-maintained 
vertebral body heights and disc spaces, except for mild 
narrowing at L5-S1.  No fractures or subluxations were seen, 
but some straightening of the lumbar spine was seen.  
Following examination, the examiner's diagnosis was low back 
pain with sciatica, with possible disc disease.  

Private medical records dated in January 1995 show continued 
complaints of low back pain which had been present for the 
previous week.  It was indicated that this radiated down both 
legs.  Examination showed no gross abnormalities, but 
tenderness at the sacroiliac joint.  X-rays showed moderate-
to-severe disk space narrowing at the L5-S1 level with 
associated subchondral sclerosis.  There was also some 
narrowing and sclerosis of the facet joints at this same 
level.  The X-ray opinion was spondylosis most notably at the 
L5-S1 level.  The examiner's diagnosis was low back pain.  

Private medical records dated in June 1997 show complaints of 
low back pain with radiation into the right leg after the 
veteran was working in his garden.  Pain with straight leg 
raising on the right was indicated upon examination, and 
acute back strain was assessed.  Later private records from 
August 1997 show complaints of back and right lower extremity 
pain in the previous few weeks with numbness in the right 
lower extremity.  On examination straight leg raising was 
painful on the leg but not on the back.  X-rays taken of the 
lumbar spine in August 1997 show vertebral body heights as 
normal, with disc space narrowing and subchondral sclerosis 
at L5-S1.  The X-ray opinion was degenerative disc disease at 
L5-S1.  The impression was back and right lower extremity 
pain and numbness, with lumbar spine films showing some mild 
lumbar spondylosis.  

A magnetic resonance imaging (MRI) test from September 1997 
was compatible with mild spinal stenosis to L4-5 and a 
bulging disc, as well as significant bulging on the right at 
L5-S1 with compression.  Physical therapy was unsuccessful, 
and in October 1997 he was still experiencing pain in his 
back and right leg.  Straight leg raising was painful but not 
true sciatic pain.  Testing showed irritability at the S1 
nerve root, a bulging disc at L4-5, and a diffused bulge at 
L5-S1 with compression of the right S1 root.  Subsequent 
private treatment records from October 1997 indicate that the 
veteran was in a motor vehicle accident in 1984 with 
subsequent pain.  He was currently experiencing pain and 
numbness which was constant in nature in his low back, right 
hip, and right lower extremity to his foot.  On examination 
straight leg raising was negative bilaterally at about 60 
degrees.  Femoral stretch was +3 on the left.  There was no 
motor or reflex deficit in the lower extremities, and good 
pulses in the feet bilaterally with no sensory loss detected 
by pinprick.  The impression was lumbar spondylosis with 
degenerative disc disease at L4-5 and L5-S1 with minimal 
mechanical findings.  Lumbar epidural blocks were 
recommended.

In May 1998, the veteran was given an examination for the 
purposes of disability determination for the state of 
Tennessee.  It was noted that he had degenerative changes and 
sclerosis at L5-S1.  He reported a motor vehicle accident in 
1984 in which he injured his back.  He reported shooting pain 
radiating from his lumbosacral area down his right buttocks, 
right posterior, and lateral thigh to his foot with 
intermittent numbness and occasional weakness in the area.  
On examination, straight leg test was negative on the left to 
70 degrees with hamstring tightness.  There was pain in the 
back exacerbated by dorsiflexion of the right foot.  There 
was paravertebral muscle spasm in the mid and lower lumbar 
musculature, and tenderness to palpation with marked 
limitation of motion.  The examiner's impression was acute 
lumbosacral derangement with radiculopathy superimposed on 
chronic back problems.  The examiner commented that the 
veteran was in severe pain from his back, and should perform 
sedentary work as opposed to physically-intensive work.

Private medical records dated in 1999 show continued 
complaints of low back pain with an assessment of chronic 
back pain in April.  In June he reported that his back pain 
began after a motor vehicle accident in 1995.  Examination 
showed tenderness to palpation involving the right and left 
sacroiliac joints.  The assessment was chronic low back pain.

In April 2001, the veteran filed his claim for service 
connection for degenerative disc disease, claimed as a back 
injury.
In March 2002, the RO denied the veteran's claim for service 
connection for degenerative disc disease.

VA outpatient treatment records dated in 2003 and 2004 show 
continued complaints of low back pain following lifting, 
pulling, or straining. 
 
II.  Analysis

A.  VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in July 2001, July 2002, and July 2004, and in the 
March 2003 statement of the case and the June 2003, March 
2004, and January 2005 supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  A 
VA examination is not warranted under the circumstances of 
the case.  Service and private medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  The appellant was advised to provide VA with 
information concerning any evidence he wanted VA to obtain or 
to submit the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

B.  Service connection for degenerative disc disease

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including arthritis, which become manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran seeks service connection for degenerative disc 
disease, claimed as a back injury.  His service medical 
records show the presence of an occasional minor transient 
low back ache at the time of his entrance examination.  
During the month of October 1970, he was seen with complaints 
of low back pain.  There is no evidence of any other 
treatment during service for a back condition, and his 
separation examination is negative for any back disability.  
The Board finds that such evidence shows that the veteran's 
complaints of low back pain during October 1970 were acute 
and transitory, and were resolved without residuals.  In 
light of his negative separation examination, the evidence 
also does not establish that any pre-existing back condition 
was aggravated during service.

Post-service medical records associated with the claims file 
show no indication of complaints of or treatment for a back 
condition until 1993, over 20 years after the veteran's 
separation from service.  It is also noted that the veteran 
indicated that he was in an automobile accident in 1984, over 
ten years after service, and that he injured his back in this 
accident.  Medical records since 1997 show the veteran 
currently has degenerative disc disease of the lumbar spine.  
None of the medical evidence of record links the current back 
disability, first shown over two decades after service, with 
any incident of service.  The medical evidence of record also 
does not establish the existence of arthritis within one year 
of the veteran's separation from service, as required for 
presumptive service connection.  

The veteran has asserted that his current back disability 
began during service.  However, as the veteran is a layman, 
he has no competence to give a medical opinion on diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board finds that there is no competent 
medical evidence of record which links the veteran's current 
back disability to his military service or to the one year 
presumptive period following service.  The Board further 
finds that a VA examination with opinion is not warranted for 
this claim, as there is no competent medical evidence which 
would indicate that any current back disability suffered by 
the veteran is the result of any event, injury, or disease 
occurring in service.  There are no proven predicate facts 
upon which a doctor could make a competent medical opinion on 
any relationship between current degenerative disc disease of 
the lumbar spine and service.  See 38 C.F.R. § 3.159(c)(4).  

The Board concludes that degenerative disc disease was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection 
for degenerative disc disease, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


